EXHIBIT 99.1 PRESSRELEASE www.HelixESG.com Helix Energy Solutions Group, Inc. ·400 N. Sam Houston Parkway E., Suite 400·Houston, TX77060-3500· 281-618-0400·fax: 281-618-0505 For Immediate Release12-003 Date:February 22, 2012Contact:Terrence Jamerson Director, Finance & Investor Relations Helix Reports Fourth Quarter and Full Year 2011 Results HOUSTON, TX – Helix Energy Solutions Group, Inc. (NYSE: HLX) reported net income of $16.8 million, or $0.16 per diluted share, for the fourth quarter of 2011 compared with a net loss of $49.8 million, or $(0.48) per diluted share, for the same period in 2010, and net income of $46.0 million, or $0.43 per diluted share, in the third quarter of 2011. Net income for the year ended December 31, 2011 was $129.9 million, or $1.22 per diluted share, compared with a net loss of $127.1 million, or $(1.22) per diluted share, for the year ended December 31, 2010. Fourth quarter 2011 results included the following items: · Impairment charges totaling $107.5 million ($69.9 million after-tax) primarily associated with a reduction in carrying values of certain U.S. oil and gas properties and increases in U.S. and U.K. asset retirement obligations · Tax benefit of $31.3 million related to a reorganization of our Australian subsidiaries, offset by impairment charges of $17.1 million associated with the reduction in the fair value of certain Australian assets ($14.2 million after-tax) · Gain on sale of an oil and gas property of $4.5 million ($2.9 million after-tax) The net impact of these items in the fourth quarter, after income taxes, was $(0.50) per diluted share. Fourth quarter 2011 highlights included: · Cash increased by $171 million during the quarter after paying down an additional $18 million in debt, ending the year at $546 million · Net debt in the quarter decreased by $187 million for a total net debt decrease in 2011 of $358 million · Oil and gas production totaled 2.24 million barrels of oil equivalent, or MMboe (13.4 billion cubic feet equivalent, or Bcfe) in Q4 2011 versus 1.95 MMboe (11.7 Bcfe) in Q3 2011 · Year-end proved reserve estimates totaled 38.9 MMboe (233.2 Bcfe), 58% of estimated reserves are oil, with a SEC price case PV-10 value of $1.5 billion. · Total estimated proved and probable reserves as of December 31, 2011 were 58.8 MMBoe (352.9 Bcfe). · Sold “Wideberth” gas property for $31 million (5.3 Bcfe of proved reserves) Owen Kratz, President and Chief Executive Officer of Helix, stated, “when filtering out the impairments, much of which were associated with declining economics on our natural gas properties, Helix booked another strong operational quarter and generated a relatively significant amount of free cash flow.” * Summary of Results (in thousands, except per share amounts and percentages, unaudited) Quarter Ended Twelve Months Ended December 31 September 30 December 31 Revenues $ Gross Profit (Loss): Operating $ 35
